 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonsanto Research Corporation,Mound Laboratory,Employer-PetitionerandInternationalUnion,United Plant Guard Workers of America,Local Un-ion No.146 and Oil,Chemical and Atomic WorkersInternational Union,Local No.7-4200, AFL-CIO.Case 9-UC-48February 7, 1972DECISION AND ORDERCLARIFYING CERTIFICATIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition for clarification of unit duly filed byMonsanto Research Corporation on October 23, 1970,a hearing was held on January 27, April 6 and 7, May11, and June 3, 1971, before D. Patton Pelfrey, HearingOfficer of the National Labor Relations Board. On June3, 1971, the Regional Director for Region 9 issued anorder transferring the case to the Board for decision.Thereafter briefs were timely filed by the Petitioner andInternational Union, United Plant Guard Workers ofAmerica, Local Union No. 146.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:The petition herein filed seeks clarification of a unitof the Employer's employees at its Mound LaboratoryatMiamisburg, Ohio, which unit was certified by theBoard in 1949 in behalf of the Oil, Chemical andAtomic Workers International Union, Local No. 7-4200, AFL-CIO, herein called the OCAW. The Em-ployer and the OCAW request a clarification whichwould find that the classification of firefighters shouldbe added to those already included in the unit repre-sented by OCAW. The International Union, UnitedPlant Guard Workers of America, Local Union No.146, herein called UPGWA, contends, however, that aportion of the duties assigned to the firefighters consti-tutes an integral part of the UPGWA's work jurisdic-tion.UPGWA therefore moves that the Employer'spetition be dismissed because it involves a workassign-ment dispute not cognizable under Section 9(b) of theAct or, in the alternative, that the Board grant its mo-tion to stay further proceeding pending action by aUnited States District Court on the UPGWA's actionto compel enforcement of an arbitration award whichassigned the work to the UPGWA.195 NLRB No. 58The record discloses that the Employer decided,sometime early in 1968, to establish a full-time firefight-ing force to protect its installation. In April 1968 theEmployer began discussions with OCAW regarding theestablishment of the firefighting force and over the nextyear and a half had some 25 meetings with that Union.InMay or June 1969 the Employer and OCAWreached agreement on the compensation to be paid thefirefighters. On August 18 the Employer assigned eightemployees from the OCAW bargaining unit to thefirefighting classification for training and on November1the full-time firefighting force went into operation.On June 2, 1969, the Employer began discussionswith the UPGWA regarding the duties of the firefighterclassification, and further discussions were held there-after.The UPGWA regarded the assignment of threeof the duties of the firefighters to be a violation of itscollective-bargaining contract with the Employer. OnAugust 21, 1969, the UPGWA therefore invoked thegrievance procedures of the contract and filed a griev-ance protesting the transfer of fire prevention responsi-bility to the firefighters; on September 18 the UPGWAfiled a second grievance protesting the assignment ofthe task of transporting sick and injured employees tothe firefighters; and on November 3 the UPGWA fileda third grievance protesting the assignment of the taskof inspecting fire extinguishers to the firefighters.The Employer and the UPGWA processed the griev-ances through the grievance procedures and were una-ble to reach agreement. The parties therefore submittedthe grievances to an arbitrator. OCAW was aware ofthe arbitration proceedings, but did not participate inthem. On September 23, 1970, the arbitrator issued adecision awarding both the work in dispute and theemployees to the UPGWA's bargaining unit. There-after the UPGWA filed an action in the United StatesDistrict Court for the Southern District of Ohio, West-ern Division, requesting enforcement of that portion ofthe arbitrator's decision awarding the work to theUPGWA bargaining unit. It did not, however, requestenforcement of that portion of the decision awardingthe employees to its bargaining unit.As has been indicated, above, the UPGWA contendsthat the dispute herein is, in essence, a jurisdictionaldispute not cognizable under Section 9(b) of the Act.The UPGWA therefore asserts that the Board is with-out jurisdiction under Section 9(b) and requests thatthe petition herein be dismissed.We think the Board's decision inMcDonnell Com-pany'is determinative of this issue. There, as here, theBoard was concerned with what was essentially a unitissuewhich had arisen because the employer hadcreated a new classification of employees to performduties which, to some extent, had been performed by'173 NLRB 225 MONSANTO RESEARCH CORPORATION337employees in different bargaining units.Inevitably sucha situation gives rise to disputes over assignments ofduties, but this does not alter the fact that the core ofthe controversy is theunit towhichthe new classifica-tion properly belongs.We shall therefore dismiss theUPGWA's motion to reject the petition because thecase may involve some elements of a work assignmentdispute.The UPGWA has also filed a motion to stay furtherproceedings pending the decision of the United StatesDistrict Court in its action to enforce the arbitrationaward. Again we think theMcDonnell Companycase,supra,disposes of the issue. Here as in that case, ourfailure to assume jurisdiction may well result in ex-tended litigation and ultimately present the court witha difficult choice between inconsistent arbitrationawards, for the OCAWhas made it clear that it regardsthe firefighting employees as within its unit and that itscollective-bargaining contract covers them.On theother hand, all the interested parties have participatedand the issues have been fully litigated in this proceed-ing and wehave received briefs which thoroughly ex-plore the issues.We do not believe it would effectuatethe policies of the Act, under these circumstances, torefuse to assert jurisdiction and thus subject the partiesto further delay and expense in the resolution of thisquestion.We shall therefore not stay our proceedingspending the outcome of the UPGWA's action in theUnited States District Court but will resolve the issueas to the unit placement of the firefighter classification.The OCAW is the certified collective-bargaining rep-resentative for what is, essentially, a production andmaintenance unit.' The UPGWA is the certified collec-tive-bargaining representative for a unit restricted toemployees performingplant guardduties within themeaning of Section 9(b) of the Act.' Prior to November1969 employees in both bargaining units performedduties which were ultimately assigned to the firefighterclassification. Thus employees in the OCAW unit in-spected and cleaned emergency vehicles; recharged andmade minor repairs on fire extinguishers; tested hose,hydrants, and valves; did preventivemaintenance onsprinklers, hose, and hydrants; rewound alarm systems;and replaced sprinkler heads. The performance of theseduties involved such employee classifications in theOCAW unit as garage mechanics, pipefitters, drivers,'"All employeesat the Mound Laboratory,operated by MonsantoChemical CompanyatMound Road, Miamisburg,Ohio, excluding officeclericals,glass blowers,laboratory aids, instrument operators, healthsurvey-ors, electronic technicians,research precisionmachinists, and guards,professionalemployeesand supervisors as defined in Section2(11) of theAct"I"All plant-protectionemployees performing plant guard duties withinthe meaning of Section 9(b)(3) of the Act, excluding all supervisory em-ployees,office and plant clerical employees,professional,semi-professionaland salaried employees,and all production,service and maintenance em-ployees "laborers,and electricians,all on a part-time basis. Infact, of approximately 15 duties to be assigned to thefirefighters, the UPGWA concedes that 12 were takenfrom employees in the OCAWbargainingunit. It isonly the "fire prevention work," the driving of theambulance,and the inspection of fire extinguishers, asto which the UPGWAasserts a claim.It is admittedthat the inspection of the fire extin-guishersis a duty which had been formerly performedby the guards in the UPGWAbargainingunit.Theguards alsooperated a vehicle in their regular patrolwork which contained litters and first aid equipmentand whichwas used,when so required, to transportsick and injured employees. Shortly after the firefight-ing unit wasestablished, the Employer purchased anambulancewhich wasassignedto the firefighters. Theguards continued, however, to operate the first vehiclein their guard work. These are two of the three dutieswhich the UPGWA asserts were improperly takenfrom their unit.The remaining duty claimed by the UPGWA is char-acterized as "fire prevention work." The record showsthat prior to November 1, 1969, when the fire depart-ment went into operation, the Employer's first line ofdefense in case of fire or rescue work was the volunteerbrigades,consistingfor the most part of salaried em-ployees who did not belong to either bargaining unit.There were 13 brigades, 11 of which were on the first,or regular shift, and each of which was responsible fora particular geographical area; 1 on the second shift;and 1 brigade consisting of specialists in such fields asexplosives, nuclear security, piping, and electronicswho responded to fires if their skills were required.Alarms were turned in to Guard Post Number 1 whichwould notify the entire installation of the fire over apublic address system and would also announce whichof the brigades was responsible for fighting the fire. Theguard at Post Number I would then proceed to the siteof the fire in a vehicle with a limited amount of firefight-ing equipment and would assist in fighting the fire orperform other duties, such as directing traffic or con-trolling crowds, as the situation necessitated. On thethird shift, from 11 p.m. to 7 a.m., when no brigade wasavailable, the guard unit had responsibility for firefight-ing and on one occasion extinguished a blaze. Since thecreation of the new firefighter classification, the guardshave retained the duty of notifying the facility of theoutbreak of a fire.Becauseof the growth of the size of its facility andthe nature of the product it produces, the Employer, asnoted above, decided to institute a full-time firefightingforce consisting of eight employees taken from theOCAW unit. These eight men began their training onAugust 18, 1969, and the central fire department tookover all of the duties pertaining to firefighting and res-cue work on November 1. The firefighting force was 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganized along the professional lines of a municipalfire department and the training given was extensive.Although the brigades were retained, the primary re-sponsibility for fire protection, fire prevention, and res-cue work was vested in the new department. In short,the Employer has concentrated in one group of highlytrained employees a multitude of duties pertaining tothe safety of itspersonneland property which had beenperformed by employees in a number of different clas-sifications on a part-time basis.We find, on this record, that the duties of thefirefighters are essentially an outgrowth of duties for-merly performed by employees in the OCAW unit andthe volunteer brigades.All of themaintenance work, allof the repair work, and all of the inspection work on fireprevention equipment, except inspection of fire extin-guishers,had been done by OCAW bargaining unitemployees. The firefighting had been the primary re-sponsibility of the brigades, several of whom had beenmembers of the OCAW unit. The firefighting dutiesperformed by guards, on the other hand, were periph-eral duties which have little relationship to the guards'principal duties of providing security for the installa-tion, and were not encompassed by the words "guardduties" in the UPGWA certification. Clearly, as theUPGWA concedes, it cannot represent the classifica-tion of firefighters as such because of these employees'nonguard duties.Underthese circumstances we con-clude that the classification of firefighters should prop-erly be within the OCAW's bargaining unit and weshall accordingly clarify its certification to include thatclassification.`ORDERIt ishereby orderedthat the certification heretoforeissued to theOil, Chemical and AtomicWorkers Inter-national Union,Local No. 7-4200, AFL-CIO,be, anditherebyis,clarified by specifically including thereinthe employees classified as firefighters.'In agreeingwiththe result reached herein,Member Jenkins finds itunnecessary to, and does not, rely on the rationale inMcDonnellCompany,supra,in which he dissented.Member Jenkinsfindsthat the instant case isfactually distinguishable fromMcDonnellAs forthe contention that thearbitration awardof the work to the UPGWAis controlling,Member Jen-kins notes thatthe OCAW wasnot contractually bound to the arbitrationprocedure and was not required to and did not participate in the proceed-ingsThus,he would not give controlling weight to the award. As for theworkitself,he notes, as does the Decision,that the duties of the firefightersin issue are essentially work performed by employees represented by theOCAW The workin question, therefore,did not involvethe assignment ofnew and different work.Accordingly,Member Jenkins would find that thedisputeinvolves arepresentation matter and agrees from the facts that thework properlyisan accretionto the OCAWunit, particularly since theduties are for the most part nonguard duties which could not in any caseappropriately be included in the guard unit representedby UPGWA